



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Beseiso, 2019 ONCA 708

DATE: 20190910

DOCKET: C66590

Pardu, Brown and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alex Beseiso

Appellant

Alex Beseiso, acting in person

Andrew Hotke, for the respondent

Heard: September 3, 2019

On appeal from the conviction entered on January 9, 2019
    and the sentence imposed on January 28, 2019 by Justice Jennifer Woollcombe of
    the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant, Alex Beseiso, was convicted on January 9, 2019 by
    Woollcombe J. of the Superior Court of Justice of intimidation of a justice
    system participant contrary to s. 423.1(1)(b) of the
Criminal Code
.
    Sentence was suspended and a one-year probation order was imposed.

[2]

In his notice of appeal, Mr. Beseiso appeals his
    conviction and seeks leave to appeal his sentence, which he states was
    manifestly unfit. In his factum, Mr. Beseiso does not make any submissions
    regarding his sentence. He makes two submissions in respect of his conviction.
    First, he submits that the trial judge failed to provide sufficient reasons for
    her decision and did not review any of his evidence. Second, he argues that the
    trial judge failed to apply the last step in the analysis set out in
R.
    v. W.(D.)
, [1991] 1 S.C.R. 742. Instead, the trial judge
    jumped directly from rejecting his evidence to a finding of guilt.

[3]

We are not persuaded by Mr. Beseisos
    submissions.

[4]

The trial judges lengthy reasons contain a
    detailed review of his testimony at trial. For example, on the important issue
    of whether Mr. Beseiso knew that his conduct was harassing the complainant, the
    trial judge gave extensive reasons for concluding that he did: at para. 123. As
    well, she reviewed his evidence on the issue of whether he intended to impede
    the complainant in the performance of his duties: at para. 132 to 136. Finally,
    the trial judge gave sufficient reasons: when read in their entirety, the
    reasons fully informed the parties about why she found Mr. Beseiso guilty on
    the second count.

[5]

The trial judge properly instructed herself on
    the elements of
W.(D.)
: at para. 98. Her
    reasons disclose that she never lost sight of the Crowns obligation to
    establish Mr. Beseisos guilt beyond a reasonable doubt. Indeed, the trial
    judge acquitted Mr. Beseiso on the first count in the indictment under
Criminal
    Code
s. 264(2)(b) because she was not persuaded that the
    Crown had proven beyond a reasonable doubt that the complainant was in fact
    fearful for his safety: at paras. 129-131.

[6]

On the issue in the second count of whether Mr.
    Beseiso intended to invoke fear in the complainant and to use that fear to
    impede him in his function as a prosecutor, the trial judge not only explained
    why she did not accept Mr. Beseisos explanation for the contents of his
    emails, but went on to explain why the remaining evidence satisfied her of his
    guilt beyond a reasonable doubt: at paras. 136,138.

[7]

The appeal is dismissed.

[8]

The appellant also asked this
    court to set aside victim fine surcharges imposed in another matter. He
    unsuccessfully appealed from those matters to a summary conviction appeal judge:
R. v. Beseiso
, 2018 ONSC 5042. After the Supreme Court of Canada declared
    victim fine surcharges to be unconstitutional in
R. v. Boudreault
, 2018 SCC 58, 369 C.C.C. (3d) 358, the
    appellant brought a separate
Charter
application before Durno J. asking to set aside those
    surcharges. The decision of Durno J. is not part of the record before us and
    the matter is not properly before this court by way of appeal, either from the
    decision of Durno J. or the summary conviction appeal judge. Both an extension
    of time and leave to appeal would be required to appeal from the summary
    conviction appeal judge. Accordingly, the motion asking this court to set aside
    the victim fine surcharges is dismissed.

G. Pardu J.A.

David Brown J.A.

Gary Trotter J.A.


